DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,172,192 to Hofmann et al. in view of US 2019/0368390 to Cornell et al. or US 2018/0009335 to Laugt et al.
Regarding claim 7, Hofmann ‘192 discloses an adjusting device for longitudinal adjustment of a vehicle seat, comprising: a first rail and a second rail 4/8, which is movably guided in a longitudinal direction relative to the first rail, and a linear guide 16 extending in the longitudinal direction and disposed between the first rail and the second rail in a bearing area (Figs. 2 and 7) , wherein the first rail and second rail 4/8 each have a U-shaped cross section with lateral extensions mated to each other, 30BLASP19071US the linear guide 16 comprises a friction-reducing member disposed in the bearing area for reducing friction between the first and second rail 4/8.  Hofmann ‘192 discloses the linear bearing 16 is plastic and formed using an injection mold process, rather than the newer 3D manufacturing method.  The examiner submits that using 3D manufacturing of vehicle parts is known in the art.
For example, Cornell ‘021 teaches using additive manufacturing for parts used in a vehicle because it may allow the part to be readily formed with relatively thin, continuous surfaces. Less material is wasted during the manufacturing process and production labor is comparatively decreased, 
In fact, Laugt ‘335 also teaches using 3D manufacturing specifically for parts used with a vehicle slide seat.  Again, using 3D processing of parts is known in the art and used with vehicle seat parts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the bearing of Hofmann ‘192 using the newer 3D manufacturing process as taught in either Cornell ‘390 or Laugt ‘335 in order to manufacture using less waste and increased flexibility and ease.
Regarding claim 8, Hofmann ‘192, as modified, discloses wherein at least one of the outer surfaces of the additively manufactured friction-reducing member, which faces an inner surface of the first or second rail in the bearing area, is formed as a planar surface 36 without pockets or recesses.  
Regarding claim 9, Hofmann ‘192, as modified, discloses wherein the plastic material includes a friction-reducing material 38, for reducing friction of the additively manufactured friction-reducing member at the at least one of the outer surfaces of the additively manufactured friction-reducing member.  
Regarding claim 10, Hofmann ‘192, as modified, discloses wherein the friction-reducing material is a material selected from a group comprising: polytetrafluoroethylene, ABS plastic, polylactic acid (PLA), polyamide (nylon), glass filled polyamide, epoxy resins, silver, titanium, steel, wax, photopolymers and polycarbonate.  Hofmann ‘192 discloses plastic.  Cornell ‘021 teaches titanium.
Regarding claim 11, Hofmann ‘192, as modified, discloses wherein the additively manufactured friction-reducing member further comprises at least one outer surface, which faces an inner surface of the first or second rail in the bearing area and includes pockets or recesses (Fig. 3abd) accommodating rollers or balls.  

Concerning method claims 1-5 and  in view of the structure disclosed by Hofmann ‘192, as modified, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
Regarding claim 1, Hofmann ‘192 could disclose method for manufacturing an adjusting device for longitudinal adjustment of a vehicle seat, comprising: a step of providing a first rail and a second rail 4/8 each having a U-shaped cross section with lateral extensions and mated to each other, and a step of providing a friction-reducing member 16 made of a plastic material, and a step of assembling the first rail, second rail and friction-reducing member to form the adjusting device Figs. 2 and 7), comprising: combining the first rail and second rail 4/8 to form a linear guide 16 extending in a longitudinal direction and disposed between the first rail and the second rail in a bearing area, and disposing the friction-reducing member in the bearing area for reducing friction between the first and second rail 4/8, so that the second rail is movably guided in the longitudinal direction relative to the first rail with reduced friction.  Hofmann ‘192 teaches the linear bearing 16 is plastic and formed using an injection mold method, rather than the newer 3D manufacturing method.  The examiner submits that using 3D manufacturing of vehicle parts is known in the art.
For example, Cornell ‘021 teaches using additive manufacturing method for parts used in a vehicle because it may allow the part to be readily formed with relatively thin, continuous surfaces. Less material is wasted during the manufacturing process and production labor is comparatively decreased, thereby reducing costs.  The examiner submits that 3D manufacturing of parts used in vehicles is known in the art, despite being a relatively newer technology.  The examiner submits that it would have been obvious to manufacture the bearing using 3D manufacturing.

Regarding claim 2, Hofmann ‘192, as modified, discloses wherein at least one of the outer surfaces 36 of the additively manufactured friction-reducing member, which faces an inner surface of the first or second rail in the bearing area, is formed as a planar surface without pockets or recesses.  
Regarding claim 3, Hofmann ‘192, as modified, discloses wherein in the step of additive manufacturing the friction- reducing member the plastic material includes a friction-reducing material 38, for reducing friction of the friction-reducing member at the at least one of the outer surfaces of the friction- reducing member 16.  
Regarding claim 4, Hofmann ‘192, as modified, discloses wherein the friction-reducing material is a material selected from a group comprising: polytetrafluoroethylene, ABS plastic, polylactic acid (PLA), 29BLASP19071US polyamide (nylon), glass filled polyamide, epoxy resins, silver, titanium, steel, wax, photopolymers and polycarbonate.  Hofmann ‘192 discloses plastic.  Cornell ‘021 teaches titanium.
Regarding claim 5, Hofmann ‘192, as modified, discloses wherein the step of providing the first rail and second rail 4/8 comprises stamping the first and second rail of a metal sheet material, said method further comprising measuring characteristics of the first and second rail; wherein the step of additive manufacturing the friction-reducing member includes a feedback loop in which dimensions of the friction-reducing member are adjusted based on measured characteristics of the first and second rail.  The feedback loop is implied in .

Allowable Subject Matter
Claims 13-15 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  note the injection molding step plus the layer steps forming the friction reducing member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes seat slide devices having an upper and lower rail slidable thereto and further including friction reducing means in the bearing region of the rails.  The list is as follows: 2007/0158987; 2015/0314704; 2012/0074289; 10,160,350; 10,486,556; 10,279,706; 9,731,629; 9,738,180; 7,758,008; 6,059,248; 4,863,289; and 8,033,520.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632